DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “substantially free of a melting point depressant” (lns. 1–2). Just like the term “about” discussed above, “substantially” is a relative term that renders the claim indefinite. Applicant should provide definite bounds to the term “substantially free” (provided that this is supported by the disclosure), or strike the term “substantially.”
Claim 15 (ln. 2) recites “about” with respect to certain numerical values. The term “about” is a relative term which renders each claim indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant should either provide a definite range that defines what “about” means with respect to each value (provided that this is supported by the disclosure), or strike “about.”
Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al. (US Pub. 2011/0303655).
Commentary: Applicant’s claimed invention is directed to an apparatus that connects a first component to a second component by conducting a particular electric current through these with a metal or alloy powder disposed between these components. Therefore, each of these elements seems to be the object worked upon (MPEP § 2115), and do not limit the claim except to the extent that functional language in the claim associated with these objects worked upon demand structural limitations. Because many of the claimed limitations are related to the first and second components and the metal or alloy powder, the Office frequently cites MPEP § 2115 in the rejections below.
Claim 13: Kanai discloses a controller (10, 18) configured to pass an electric current from a current source (8, 18) through at least a first portion of a first component (9) to an external electrical conductor (MPEP § 2114, the current source would be able to travel through the first component and an external electrical conductor; because of how this claim is drafted, this conductor is not positively recited, as it is only mentioned with respect to the functionality attributed to the controller) and from the external electrical conductor through at least a second portion of a second component (9; MPEP §§ 2114 and 2115, the external electrical conductor being hypothetical and the second component being an article worked upon), wherein:

the second component comprises a second metal or alloy (para. 91, “steel,” “metallic”) and a second major surface (large surface of 9), and is electrically coupled to the current source (depicted in fig. 2);
the external electrical conductor electrically couples the first component to the second component in series relative to the current source (MPEP § 2114; the external electrical conductor being only cited with respect to the functionality of the controller, it, being a hypothetical element, would be capable of connecting the first and second components),
the first portion of the first component is adjacent the first major surface of the first component (as explained in the commentary section above, electrode 4 would contact sheet 9 at the edge, which is adjacent the major surface on the opposite side of 9),
the second portion of the second component is adjacent to the second major surface of the second component (as explained in the commentary section above, electrode 4 would contact sheet 9 at the edge, which is adjacent the major surface on the opposite side of 9),
the first major surface of the first component is positioned adjacent the second major surface of the second component to define a joint region between adjacent portions of the first major surface of the first component and the second major surface of the second component (see each of 9 adjacent each other in fig. 2),
a metal or alloy powder is disposed in at least a portion of the joint region (MPEP § 2115, this could be placed between plates 9 as part of the article worked upon; see the above commentary),
the electric current is an alternating current (oscillator 18) that induces magnetic eddy currents, magnetic hysteresis, or both within at least a portion of the metal or alloy powder disposed in at least a 
Claim 14: Kanai discloses the controller (10) configured to control positions (via 2) of a first electrode (4) electrically coupled to the current source and the first component (fig. 2) and a second electrode (4) electrically coupled to the current source and the second component (fig. 2) relative to the first and second components, respectively (para. 90, “X-type gun” is well understood to move both electrodes; see para. 89 describing electrode arm 2, and see para. 88 describing that control unit 10 controls power source 6 which is connected to electrode arm 2).
Claim 15: Kanai discloses the frequency of the alternating current being between about 1 kHz to about 10 GHz (para. 126, “5 kHz to 40 kHz”).

Response to Arguments
Applicant’s arguments, see Remarks, filed 31 December 2020, with respect to the § 112(b) rejection of claim 3 have been fully considered and are persuasive. Although the Office is still skeptical regarding the claim’s formulation given the species embodiment it’s supposed to represent, the Office cannot properly maintain a rejection for indefiniteness. The § 112(b) rejection of claim 3 has been withdrawn. 
Applicant’s remaining arguments have been fully considered but they are not persuasive.
Applicant traverses the § 112(b) rejection of claim 6, and argues that the term “substantially” does not render the claim indefinite (pg. 9). Applicant cites certain case law, and argues that “its scope would be understood by persons in the field of the invention” (ibid.). The argument is unpersuasive because it is conclusory. Applicant is correct to assert that the term “substantially” does not necessarily render a claim indefinite, but the Office needs some means of knowing why it has definite bounds.


Allowable Subject Matter
Claims 1–5 are allowed.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Unlike claim 13, claim 1 positively recites the external electrical conductor connecting the components in series, which prevents Kanai from reading on the reference. Fujimura et al. (JP 61-115687 A) shows an external electrical conductor in a two-electrode arrangement (fig. 5), but does not employ AC current and is otherwise dissimilar. Although Applicant’s own disclosure resists the notion that the invention at issue is a spot welder (see para. 31 of the submitted specification), but there is probably no better way to classify the invention (either that or a resistance welder). Spot welders that 
Like Kanai, Inoue (US Pat. 3,387,972) is highly relevant with its figs. 3–4 embodiments, which seems to feature an alternating current frequency within the narrow claimed range (col. 6, lns. 24–25 provides for 20 kHz; cf. col. 5, lns. 66–68), but the Office is unable to discern the effect of Inoue’s magnets 64 or 75 and 76 with respect to magnetic eddy currents and/or hysteresis. 
Baker (US Pub. 2012/0315493) discloses inducing magnetic hysteresis in a powder layer between two components, but does not disclose conducting current through its components.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.N./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761